 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4281 Page 1 of 20



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: OUTLAW LABORATORIES, LP                     Case No.: 18CV840 GPC (BGS)
     LITIGATION,
12
                                                .       ORDER ON JOINT STATEMENT
13                                                      REGARDING FOUR OUTLAW
                                                        DOCUMENTS
14
15
                                                        [ECF 214]
16
17
18   I.    INTRODUCTION
19         Plaintiff Outlaw Laboratories, LP (“Outlaw”) and Counter-claimant Roma Mikha
20   and Third-Party Plaintiff NMRM, Inc. and Skyline Market, Inc. (collectively the
21   “Stores”) filed a Joint Statement on May 29, 2020 regarding four documents Outlaw
22   claims are protected from disclosure by attorney-client privilege and the work product
23   doctrine. (ECF 214.) The Joint Statement follows the parties’ submission of a joint letter
24   brief to the Court with the four documents attached for in camera review.
25         Outlaw claims the documents are privileged and should not be disclosed. The
26   Stores argue the documents are not subject to attorney client privilege or the work
27   product doctrine and argues even if they are, they are subject to the crime-fraud
28   exception. The parties’ Joint Statement indicates “[t]he Stores and Outlaw agree that in

                                                    1
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4282 Page 2 of 20



 1   camera review of the disputed documents is appropriate for resolving this dispute” and
 2   that “the documents were submitted by email to Judge Skomal’s Chambers on May 11,
 3   2020. (Joint Statement [ECF 214] at 5. 1)
 4   II.   BACKGROUND
 5         A.     Claims in Consolidated Action
 6         This consolidated action encompasses two cases brought by Outlaw against retail
 7   stores for false advertising under the Lanham Act and as to the SD Outlet action,
 8   California False Advertising and California Unfair Competition claims. (Case Nos.
 9   18cv840 (“DG in PB”) and 18cv1882 (“SD Outlet”); ECF 147 2 at 4-5.). Three of the
10   stores in the SD Outlet action have filed counterclaims as a class action on behalf of
11   themselves and other targeted stores against Outlaw and additional parties under the
12   Racketeer Influenced and Corrupt Organizations Act (“RICO”) along with a rescission
13   claim. (“Second Amended Counter Claims (“SACC”) [ECF 114].) The Court very
14   briefly summarizes the claims below.
15         Outlaw’s Lanham Act claims are premised on the defendants selling “male-
16   enhancement pills, . . . ‘the Enhancement Products’” with packaging that indicate they
17   are all natural, but contain undisclosed drugs with Outlaw claiming it has lost out on sales
18   to those products. (ECF 147 at 1, 3-6; ECF 209 (San Diego Outlet action.) Summary
19   Judgment was granted to defendants in the DG in PB action on this claim. (ECF 147.)
20   The court found the defendant stores could not be found liable for false advertising for
21   information on the packaging of the products they only sold. (Id. at 9-12.) As to the San
22   Diego Outlet action, Judge Curiel recently granted a motion for judgment on the
23   pleadings dismissing with prejudice on almost all of Outlaw’s claims. (ECF 209.)
24
25
     1
      All citations to the Joint Statement are to the CM/ECF electronic pagination.
26   2
      In summarizing Outlaw’s claims and their status, the Court draws from Judge Curiel’s
27   December 3, 2019 Order granting summary judgment to defendants in the DG in PB
     action and his May 29, 2020 Order granting in part defendants’ motion for judgment on
28   the pleadings in the San Diego Outlet action. (ECF 147 and ECF 209.)
                                                  2
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4283 Page 3 of 20



 1   Judgment on the pleadings was granted on the Lanham Act claim as to both direct and
 2   contributary liability as well as its California’s False Advertising Law (“FAL”) claim and
 3   the fraudulent and unlawful prongs of Outlaw’s California Unfair Competition Claim
 4   (“UCL”) claim. Only the unfairness prong of the UCL survived. (ECF 209 at 24-26. 3)
 5            The Stores have alleged counterclaims under RICO on behalf of a class of
 6   similarly situated stores. (ECF 114.) The Stores allege that since at least December
 7   2017, Outlaw, Outlaw’s former attorneys Tauler Smith, and Outlaw’s principles, Michael
 8   Wear and Shawn Lynch, have engaged in a scheme that includes sending demand letters
 9   via U.S. mail to small businesses that threaten the store could be held liable for over
10   $100,000 based on false and misleading statements about potential liability for the sale of
11   certain products by the stores. (SACC ¶¶ 2, 26, 82-88.) The SACC alleges Outlaw
12   employs “investigators,” some hired through craigslist postings by Outlaw’s counsel
13   Tauler Smith, who identify stores selling the products, take pictures of storefronts and
14   shelves in the store with the products and provide that information to others participating
15   in the scheme to target these stores. (SACC ¶¶ 66, 73, 86, 92.) The SACC alleges that
16   Outlaw and its attorneys then send the demand letters, with FDA notice attached, that
17   falsely indicate the store is illegally selling products in violation of RICO and the
18   Lanham Act. (SACC ¶¶ 2, 23-24, 26-52, 84-86, 88.)
19            The demand letters also allegedly include pictures taken of receipts for purchase of
20   the products by investigators. (SACC ¶¶ 68, 73, 91.) The Stores allege the draft
21   Complaint attached to the demand letters also falsely asserts that Outlaw sells a
22   competitive product, the TriSteel products, in retail stores throughout the United States
23   when it has never sold its products in stores and only started selling it online in October
24   2017. (SACC ¶¶ 66-67.) This commencement of any sales was months after Outlaw had
25   already been documenting sales of the Enhancement Products by stores through
26
27
28   3
         A motion for reconsideration was recently filed on that issue. (ECF 213.)
                                                    3
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4284 Page 4 of 20



 1   investigators in August 2017. (SACC ¶ 68.) Outlaw then follows up with offers to settle
 2   for increasingly lower amounts, including as low as $2,500. (SACC ¶¶ 3-4, 56, 72, 87,
 3   98.)
 4          B.     The Stores Submissions in Support of Crime Fraud Exception
 5          To support their claim that these four documents are subject to the crime-fraud
 6   exception, the Stores rely on portions of the SACC that describe demand letters sent to
 7   stores with photos, taken by investigators, of receipts dated August 1, 2, and 4, 2017.
 8   (Joint Motion at 12 (citing SACC ¶ 68).4) The Stores argue this is significant because it
 9   shows Outlaw was targeting stores before Outlaw’s TriSteel product was even being
10   sold. 5 (Id.) The Stores cite a google index to show TriSteel was not sold online until
11   October 17, 2017 and a spreadsheet produced in discovery by Outlaw. (Id. (citing SACC
12   ¶ 67); Poe Decl., Ex. A (spreadsheet).) The Stores describe the spreadsheet as showing
13   funding from the Pulaski Law Firm for the scheme as early as July 2017, months before
14   Outlaw’s product was ever sold. (Joint Statement at 12.) The spreadsheet lists JST
15   Distribution, not Outlaw, but as the Stores explain, Outlaw’s response to an interrogatory
16   explains that “JST Distribution was an entity that was going to pursue litigation along
17   with Outlaw,” initially paying “for investigators to collect evidence.” (Poe Decl., Ex. B.)
18   The response also explains that Outlaw obtained the information gathered by JST
19   Distribution after it pulled out of the litigation. (Id.)
20          In further support of the connection between JST Distribution and Outlaw, the
21   Stores provide a link to a news story in which Mr. Tauler of Tauler Smith apparently
22
23
     4
       The Stores reference Outlaw’s operative complaint being supported by “the Enterprise’s
24   own documents” with citation to the SACC at ¶ 68. Although these documents were not
25   submitted in support of this motion, they are in the record. The three attachments to
     demand letters show receipts of purchases by investigators in early August 2017. (ECF
26   90-21 [Ex. Q to the Stores’ Motion for Summary Judgment] at 9 (Midway Spirits –
27   8/2/2017), 74 (New Way Liquor – 8/1/2017), 108 (Main Street Liquor – 8/4/2017).)
     5
       As explained below, Outlaw has admitted that its products were never sold in retail
28   stores and only online.
                                                     4
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4285 Page 5 of 20



 1   admitted in correspondence that Outlaw and JST agreed that Outlaw would carry on the
 2   claims of JST Distribution. (Joint Statement at 13.6) They also explain that “[t]he
 3   website for JST Distribution’s litigation vehicle (a purported product called ‘Powerful
 4   Desire’) www.powerfuldesire.com redirects to www.tfsupplements.com whose initial
 5   registered agent was Outlaw’s owner and third-party defendant Mr. Wear, and which
 6   shares the same 6666 Gulf Freeway address as Outlaw Laboratory itself.” (Joint
 7   Statement at 13 (citing SACC ¶ 71.a).)
 8         Additionally, the Stores represent that in response to a Request for Admission
 9   Outlaw admitted that “Tri-Steel is not sold at any retail locations other than online.”
10   (Joint Statement at 13. 7) This again, is significant, because the Stores argue it shows that
11   the draft complaint attached to the demand letters sent to stores was false because it
12   claimed the TriSteel products were sold “through . . . storefront retail locations across the
13   United States.” (ECF 114-1 at 13. 8)
14         Finally, the Stores rely on one of Judge Curiel’s Orders denying Outlaw’s Motion
15   to Dismiss, asserting the decision found the Stores “met the far higher hurdle of
16   indicating that the legal threats made in the letters were ‘objectively baseless.’” (Joint
17   Statement at 14 (quoting Order Denying Motion to Dismiss at 19 [ECF 56].)
18   Additionally, the Stores claim the decision “considers the Stores’ allegation (supported
19   by FDA testing results) that the Enterprise threatened the Stores without having even
20
21
22   6
       A link to a video is included in the Joint Statement.
     7
23     The Requests for Admission referenced were not submitted, but they are in the record.
     (ECF 90-7 [Ex. C to the Stores’ Motion for Summary Judgment] at 3 [RFA Nos. 1-6] –
24   admitting TriSteel products were never sold in retail stores.)]
     8
25     Exhibit A to the SACC is a demand letter and attachments sent to a store that includes
     that threats of liability up to a $100,000, listing of claims under RICO and the Lanham
26   Act, FDA notice, and a draft complaint. Additionally, numerous other demand letters
27   include the same Outlaw draft complaint that claims TriSteel is sold “through . . .
     storefront locations across the U.S.” (ECF 90-21 [Ex. C to the Stores Motion for
28   Summary Judgment].)
                                                   5
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4286 Page 6 of 20



 1   confirmed that they were selling pills that actually contain pharmaceuticals in the first
 2   place” and “deemed that showing to be ‘especially convincing’ evidence that the
 3   Enterprise’s conduct ‘was designed to indiscriminately and ‘serially extort small
 4   businesses out of money.’” (Id. at 14.)
 5            C.    Documents at Issue
 6            The documents submitted by the parties are described as follows in the Stores’
 7            portion of the Joint Statement: 9
 8                • OUT_02117-135: partial billing records of Tauler Smith,
 9                   describing the activities of certain attorney-members of the
                     Enterprise, and the Enterprise’s receipt and disposition of the funds
10                   obtained through the scheme (filename ending in “DO NOT
11                   FORWARD”);
                  • OUT_02692-94: A tabulation of certain settlements (filename
12                   ending in – 538);
13                • OUT_02695-97: A table summarizing the Enterprise’s
                     communications with stores (filename ending in -331); and
14                • OUT_02698-701: An exchange between Mr. Wear (one of
15                   Outlaw’s owners and a defendant-member of the alleged
                     Enterprise) and the CFO of a law firm that provided funding to the
16                   Outlaw Enterprise (filename ending in -895).
17                •
     (Joint Statement at 6.)
18
19   III.     DISCUSSION
20            A.    Legal Standards
21            “Where there are federal question claims and pendent state law claims present, the
22   federal law of privilege applies.” Agster v. Maricopa Cnty., 422 F.3d 836, 839-40 (9th Cir.
23   2005) (citing Fed. R. Evid. 501 advisory committee notes). In this consolidated case,
24   Plaintiff Outlaw’s initial claims in both actions include federal claims under the Lanham
25   Act. (ECF 1, Case No.18cv840, at 13-14; ECF 1-2, Case No. 18cv1882, at 34-36.)
26
27
28   9
         Outlaw did not object or dispute these descriptions.
                                                    6
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4287 Page 7 of 20



 1   Accordingly, the Court applies federal privilege law.
 2                1.    Crime-Fraud Exception
 3         “While the attorney-client privilege is ‘arguably most fundamental of the common
 4   law privileges recognized under Federal Rule of Evidence 501,’ it is ‘not absolute.’” In
 5   re Grand Jury Investigation, 810 F.3d 1110, 1113 (9th Cir. 2016) (quoting In re Napster,
 6   Inc. Copyright Litig., 479 F.3d 1078, 1090 (9th Cir.2007), abrogated in part on other
 7   grounds by Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 130 S. Ct. 599 (2009)).
 8   “The protection afforded by the attorney-client privilege does not extend to any
 9   communication ‘in furtherance of intended, or present, continuing illegality.’” In re
10   Grand Jury Proceedings, 87 F.3d 377, 381 (9th Cir. 1996) (citing United States v. Hodge
11   & Zweig, 548 F.2d 1347, 1354 (9th Cir. 1977)). “Thus, the crime-fraud exception insures
12   that the confidentiality enveloping the attorney-client relationship does not encompass
13   communications made for the purpose of getting advice for the commission of a fraud or
14   crime, but the exception does not sweep so broadly that it discourages clients from
15   making full disclosure to their attorneys of past wrongdoings, in order that the client may
16   obtain the aid of persons having knowledge of the law and skilled in its practice.” Id.
17   (internal quotations and citations omitted). “Under the crime-fraud exception,
18   communications are not privileged when the client ‘consults an attorney for advice that
19   will serve him in the commission of a fraud’ or crime.” Id. (quoting In re Napster., 479
20   F.3d at 1090).
21         The party challenging the privilege “under the crime-fraud exception must satisfy a
22   two-part test.” In re Napster, 479 F.3d at 1090.
23         First, the party must show that ‘the client was engaged in or planning
           a criminal or fraudulent scheme when it sought the advice of counsel
24
           to further the scheme. Second, it must demonstrate that the attorney-
25         client communications for which production is sought are ‘sufficiently
           related to’ and were made ‘in furtherance of [the] intended, or present,
26
           continuing illegality.’
27
28

                                                  7
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4288 Page 8 of 20



 1   Id. (quotingIn re Grand Jury Proceedings, 87 F.3d at 381-83; see also In re Icenhower,
 2   755 F.3d 1130, 1141 (9th Cir. 2014) (quoting In re Napster, 479 F.3d at 1090). “The
 3   attorney need not have been aware that the client harbored an improper purpose. Because
 4   both the legal advice and the privilege are for the benefit of the client, it is the client’s
 5   knowledge and intent that are relevant.” In re Napster, 479 F.3d at 1090 (citations
 6   omitted). “The planned crime or fraud need not have succeeded for the exception to
 7   apply. The client’s abuse of the attorney-client relationship, not his or her successful
 8   criminal or fraudulent act, vitiates the privilege. Id. (citations omitted)
 9         “The crime-fraud exception may be used to abrogate work-product protection as
10   well as the attorney-client privilege.” In re Nat’l Mortg. Equity Corp. Mortg. Pool
11   Certificates Litig., 116 F.R.D. 297, 301 (9th Cir. 1987) (citing In re Antitrust Grand Jury,
12   805 F.2d 155, 164 (6th Cir.1986) (collecting cases)). “Courts generally follow the same
13   two-part approach used in applying the exception to the attorney-client privilege.” Id.
14   (citing In re Antitrust Grand Jury, 805 F.2d at 168-69 and In re A.H. Robins Co., 107
15   F.R.D. 2, 15 (D. Kan. 1985)).
16                       a)     Burden of Proof
17         Up to this point, the parties appear to agree on the standard the Court must apply.
18   However, as to the applicable burden of proof to establish the crime-fraud exception, the
19   parties disagree. Neither of them attempts to explain why the standard advanced by the
20   other is wrong. Instead they both just state different standards and cite different Ninth
21   Circuit cases.
22         The Stores argue the Court need only “find ‘reasonable cause to believe’ that the
23   attorney’s services were ‘utilized . . . in furtherance of the ongoing unlawful scheme.’”
24   (ECF 214 at 11 (quoting In re Grand Jury Proceedings, 87 F.3d at 381.10) This is the
25
26
     10
27     In the Joint Statement, the Stores attribute the quoted language to a district court
     decision. In their June 10, 2020 filing, (ECF 224), the Stores explain they erred in this
28   citation and correct it.
                                                     8
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4289 Page 9 of 20



 1   prima facie standard for disclosure in grand jury cases in the Ninth Circuit. In re
 2   Napster, 479 F.3d at 1078, 1094-94 (emphasis added). After summarizing the circuit
 3   court of appeals’ many standards for Zolin11’s meaning of a prima facie case to disclose
 4   communications to a grand jury, the Ninth Circuit explains, [t]he standard in our circuit
 5   for grand jury cases is ‘reasonable cause to believe’ that the attorney’s services were
 6   utilized in . . . in furtherance of the ongoing unlawful scheme.” Id. The court goes on to
 7   discuss why it may be appropriate to apply different standards of proof in civil cases and
 8   grand jury cases. Id. at 1094 (citing Laser Industries, Ltd. v. Reliant Technologies, Inc.,
 9   167 F.R.D. 417, 426-27 (N.D. Cal. 1996). The court then concludes “that in a civil case
10   the burden of proof that must be carried by a party seeking outright disclosure of
11   attorney-client communications under the crime-fraud exception should be
12   preponderance of the evidence.” Id. at 1094-95; see also In re: Bard IVC Filters Prods.
13   Liability Litig., MDL No. 2641, 2016 WL 537587, at *10 (D. Ariz. Feb. 11, 2016)
14   (Rejecting a plaintiff’s argument that the crime fraud exception can be established by
15   “showing ‘reasonable cause’ to believe the legal services were used to promote an
16   unlawful scheme” and explaining the lower standard was only for grand jury cases, not
17   civil cases).
18          Outlaw argues the Stores must “establish the crime-fraud exception by a
19   preponderance of the evidence; a mere prima facie showing, as claimed by the Stores, is
20   insufficient.” (ECF 214 at 18 (citing In re Napster, 479 F.3d at 1094-95).) Outlaw is
21   partially correct. As discussed above, the preponderance of the evidence standard does
22   apply, but not until the court reaches the point of terminating the privilege based on the
23
24
25
26
27
     11
       U.S. v. Zolin, 491 U.S. 554 (1989) and its standard for in camera review is discussed
28   further below.
                                                  9
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4290 Page 10 of 20



 1   crime-fraud exception. 12 Here, as explained below, the parties seek in camera review,
 2   but have not followed the multistep process for in camera review that applies.13
 3         The parties are seeking in camera review which, as explained below, entails a
 4   multistep process before the privilege is terminated on a preponderance of the evidence
 5   showing. The threshold inquiry to examine documents in camera is lower than the
 6   standard for disclosure. In re Napster, 479 F.3d at 1092 (“But the procedural posture and
 7   consequences of an in camera inspection of the disputed communications are
 8   fundamentally different from those of an order requiring their outright disclosure.”).
 9   And, for good reason, “the problem of limited access to proof by the party seeking to
10   vitiate the attorney-client privilege is mitigated by the possibility of in camera review of
11   the communications by the district court under the far less demanding standard of Zolin.”
12   Id. at 1096.
13                       b)    In Camera Review
14         Here, the parties seek in camera review of four documents, (ECF 214 at 5),14 but
15   neither party addresses the steps or standards for in camera review. “Before engaging in
16   in camera review to determine the applicability of the crime-fraud exception, ‘the judge
17   should require a showing of a factual basis adequate to support a good faith belief by a
18
19
     12
        “District courts may find a prima facie case of crime-fraud either by examining
20   privileged material in camera or by examining independent, non-privileged evidence.”
21   In re Grand Jury Investigation, 810 F.3d 1110, 1113 (9th Cir. 2016) (citing In re Napster,
     479 F.3d at 1093 and United States v. Chen, 99 F.3d 1495, 1503 (9th Cir.1996).
22   13
        The assertion that a “mere prima facie showing . . . is insufficient” is also not entirely
23   accurate. (ECF 214 at 18.) In adopting the preponderance of the evidence standard for
     terminating the privilege, that Outlaw advances here, the court explains “the phrase
24   ‘prima facie case” used in Clark and Zolin “is not inconsistent with a preponderance of
25   the evidence standard.” Napster, 479 F.3d at 1095. In this respect, the court equates
     preponderance of the evidence with prima facie case
26   14
        Only the Stores’ portion of the Joint Statement explicitly states that the parties agree to
27   in camera review. (ECF 214 at 5.) However, Outlaw did not disagree, and it was
     required to address the Stores’ position in its portion of the Joint Statement. From this,
28   the Court deduces that Outlaw is also seeking in camera review.
                                                  10
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4291 Page 11 of 20



 1   reasonable person that in camera review of the materials may reveal evidence to establish
 2   the claim that the crime-fraud exception applies.” Zolin, 491 U.S. at 572; see also U.S. v.
 3   Christensen, 838 F.3d 763, 800 (9th Cir. 2016). “[T]he threshold for in camera review is
 4   ‘considerably lower’ that that ‘for fully disclosing documents.’” In re Napster, 479 F.3d
 5   at 1092. This is the standard of proof that neither party addresses.
 6         This “threshold is set sufficiently low to discourage abuse of privilege and to
 7   ensure that mere assertions of the attorney-client privilege will not become sacrosanct.”
 8   In re Grand Jury Investigation, 974 F.2d 1068, 1072 (9th Cir. 1992). It is not a high bar.
 9   “The Zolin threshold is designed to prevent ‘groundless fishing expeditions,’ not to
10   prevent all speculation by the district court.” Id. at 1073. Finding the threshold showing
11   unmet because the court was required to engage in speculation would be a misapplication
12   of Zolin. Id.
13         Significantly here, this threshold decision must be made without consideration of
14   the privilege documents. United States v. Chen explains that considering the allegedly
15   privileged documents in determining whether to conduct an in camera review to decide
16   whether the crime fraud exception applies would be error. 99 F.3d 1495, 1502 (9th Cir.
17   1996) (“The Supreme Court established in Zolin that the parties seeking to strip attorney-
18   client communications of their privilege under the crime-fraud exception must satisfy the
19   court with some showing prior to judicial in camera review of the privileged material.”)
20   (emphasis added). “[O]therwise privileged material” cannot be shown “to the judge
21   unless and until the judge has made this preliminary judgment.” Id. at 1503.15 However,
22   the party opposing the privilege may use any nonprivileged evidence in support of its
23
24
     15
25     The Court recognizes that the parties were attempting to raise both the issue of whether
     the documents were subject to the privilege or work product doctrine and the crime fraud
26   exception simultaneously, but in Zolin, the court specifically found that the two separate
27   inquiries should be raised separately, first to show the documents should be reviewed in
     camera without consideration of the documents and second to decide if the crime fraud
28   exception applied. Chen, 99 F.3d at 1503.
                                                  11
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4292 Page 12 of 20



 1   request for in camera review, even if its evidence is not ‘independent’ of the contested
 2   communications.” Zolin, 491 U.S. at 574 (emphasis added). The parties did not identify
 3   or address this standard.
 4         “Once [the threshold] showing is made, the decision whether to engage in in
 5   camera review rests in the sound discretion of the district court.” Zolin, 491 U.S. at 572.
 6   “[C]ourts should make the decision to review in light of the amount of material they have
 7   been asked to review, the relevance of the alleged privilege material to the case, and the
 8   likelihood that in camera review will reveal evidence to establish the applicability of the
 9   crime-fraud exception.” In re Grand Jury Investigation, 974 F.2d at 1072-73. The
10   parties also skipped this step.
11         Only if the threshold has been met and the court exercises its discretion to engage
12   in in camera review does the court review the documents to determine if the crime-fraud
13   exception applies. At this point, the preponderance of the evidence standard Napster set
14   for terminating the privilege in a civil case applies. In re: Bard IVC Filters Prods.
15   Liability Litig., 2016 WL 5377587, at *10 (D. Ariz. Feb. 11 2016) (“The Ninth Circuit
16   has held that a party in a civil case must establish the crime-fraud exception by a
17   preponderance of the evidence when challenging attorney-client privilege.”); Natural-
18   Immunogenics Corp. v Newport Trial Group, Case No. 8:16 CV-2034-JVS (JCGx), 2018
19   WL 6137634, at *9 (C.D. Cal. Aug. 23, 2018) (Concluding the crime fraud exception
20   applied after “having conducted an in camera review . . . , having weighed and
21   considered all evidence presented by the parties, and having applied the preponderance
22   of the evidence standard of proof.”) (emphasis added); see also In re Napster, 479 F.3d at
23   1096 (“[J]udicious use of in camera review, combined with a preponderance burden for
24   terminating privilege, strikes a better balance between the importance of the attorney-
25   client privilege and deterrence of its abuse than a low threshold for outright disclosure.”)
26         In contrast to the first step, at this step, courts “must examine the individual
27   documents themselves to determine that the specific attorney-client communications for
28   which production is sought are ‘sufficiently related to’ and were made ‘in furtherance of

                                                  12
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4293 Page 13 of 20



 1   the intended, or present, continuing illegality.” In re Grand Jury Investigation, 810 F.3d
 2   at 1114. Failing to do so is error by the district court. Id. at 1113-14. 16
 3         B.     Analysis
 4                1.     In Camera Review
 5         The Stores seek in camera review of four documents. 17 It also appears that
 6   resolution of the crime-fraud exception will likely be required to resolve whether these
 7   documents will be produced to the Stores. (See Joint Statement at 11 (“The more
 8   significant issue presented in this motion is whether Outlaw’s privilege arguments need
 9   even be addressed on their merits, or whether the documents are exempt from privilege
10   claims under the ‘crime-fraud exception.’”) Even if the Court found all of them were
11   subject to the attorney-client privilege or work product, the issue of the crime-fraud
12   exception would still have to be resolved.
13         As noted above, neither party addressed the standard to determine whether to
14   conduct an in camera review – a showing of a “factual basis adequate to support a good
15   faith belief by a reasonable person that in camera review of the materials may reveal
16
17
18   16
        Even in a case where in camera review is not necessary “to establish a prima facie case
19   that ‘the client was engaged in or planning a criminal or fraudulent scheme when it
     sought the advice of counsel to further the scheme, a district court must examine the
20   individual documents themselves to determine that the specific attorney-client
21   communications for which production is sought are ‘sufficiently related to’ and were
     made ‘in furtherance of the intended, or present, continuing illegality.’” In re Grand Jury
22   Investigation, 810 F.3d at 1114 (vacating and remanding for the district court to
23   determine “which documents contained communications in furtherance of the crime-
     fraud.”)
24   17
        The Stores indicate that “[t]he Stores and Outlaw agree that in camera review of the
25   disputed documents is appropriate for resolving this dispute.” (ECF 214 at 5.) Outlaw
     does not address in camera review in the Joint Statement, however, the documents were
26   attached to the Joint Letter Brief the parties submitted. The parties identify the
27   documents as: OUT_02117-135 (filename ending in “DO NOT FORWARD”);
     OUT_02692-94 (filename ending in – 538); OUT_02695-97 (filename ending in -331);
28   OUT_02698-701 (filename ending in -895). They are summarized above.
                                                   13
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4294 Page 14 of 20



 1   evidence to establish the claim that the crime-fraud exception applies.” Zolin, 491 U.S. at
 2   572. This approach has invited error by the Court because the Court must determine
 3   whether in camera review is appropriate without considering the documents the parties
 4   have already put before the Court. However, despite the parties not addressing the proper
 5   standard, the Court can find the low threshold for the Court to consider in camera review
 6   has been met.
 7         The general descriptions of the documents reflect that they concern the funding of
 8   Outlaw’s activities, its communications with stores targeted with demand letters, the
 9   settlements obtained from those stores, and how funds obtained were directed. (Joint
10   Statement at 6.) The Stores submissions reflect that Outlaw, either directly or through
11   JST, began developing a plan to target stores with threats of RICO and Lanham Act
12   liability when Outlaw was not even selling any product. Based on the foregoing, and
13   without reviewing the actual documents the Court can conclude the Stores have shown a
14   “factual basis adequate to support a good faith belief by a reasonable person that in
15   camera review of the materials may reveal evidence to establish the claim that the crime-
16   fraud exception applies.” Zolin, 491 U.S. at 572.
17         Again, despite the parties not addressing it, the Court exercises its discretion to
18   review the documents in camera. In re Grand Jury Investigation, 974 F.2d at 1072-73
19   (“[C]ourts should make the decision to review in light of the amount of material they
20   have been asked to review, the relevance of the alleged privilege material to the case, and
21   the likelihood that in camera review will reveal evidence to establish the applicability of
22   the crime-fraud exception.”). The amount of material the Court has been asked to review
23   is not great, consisting of only four documents that are not of any great length. Based on
24   the descriptions of the documents alone, the Court can conclude the documents are
25   relevant to the case. Tables summarizing communications with stores and settlements
26
27
28

                                                  14
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4295 Page 15 of 20



 1   received could evidence how stores were targeted and the results obtained. 18
 2   Additionally, when and how much funding Outlaw received to target stores and how
 3   those funds were allocated, particularly in relation to the timing and methods of Outlaw’s
 4   own product sales, could shed light on the inception of the scheme alleged in the SACC.
 5   It appears, based on the general descriptions the Stores provided in the public docket and
 6   that Outlaw did not dispute, that the allege privileged material is relevant. And, as
 7   discussed about, the Court believes the documents will likely support the Stores claim
 8   that the crime-fraud exception applies to them.
 9         Accordingly, the Court exercises its discretion to conduct an in camera review of
10   the documents.
11                2.    Crime-Fraud Determination
12         Having found in camera review appropriate, the Court next considers whether the
13   privilege should be terminated. The Stores rely on the RICO scheme alleged in their
14   SACC as the fraud underlying the crime-fraud exception. As the assigned district judge
15   explained in one of his decisions in this case, to succeed on a RICO claim:
16         a plaintiff must prove (1) conduct, (2) of an enterprise, (3) through a
           pattern, (4) of racketeering activity (known as “predicate acts”), (5)
17
           causing injury to the plaintiff's “business or property” by the conduct
18         constituting the violation. See Living Designs, Inc. v. E.I. Dupont de
           Numours & Co., 431 F.3d 353, 361 (9th Cir. 2005).
19
                  One type of predicate act of racketeering activity recognized by
20         RICO, 18 U.S.C. § 1961(1) is mail fraud under 18 U.S.C. § 1341. A
           mail fraud violation consists of (1) the formation of a scheme or
21
           artifice to defraud; (2) use of the United States mails or causing a use
22         of the United States mail in furtherance of the scheme; and (3)
           specific intent to deceive or defraud. See Schreiber Distrib. Co. v.
23
           Serv-Well Furniture Co., Inc., 806 F.2d 1393, 1400 (9th Cir. 1986);
24         Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 647, 128 S. Ct.
           2131, 170 L.Ed.2d 1012 (2008) (“Mail fraud occurs whenever a
25
           person, “having devised or intending to devise any scheme or artifice
26
27
     18
       The Court addressed the relevance of settlements in a prior discovery order and will not
28   repeat it here. (ECF 177.)
                                                  15
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4296 Page 16 of 20



 1         to defraud,” uses the mail “for the purpose of executing such scheme
           or artifice or attempting so to do.” (quoting 18 U.S.C. § 1341)).
 2
 3   In re Outlaw, LP Litig., 352 F. Supp. 3d 992, 1000 (S.D. Cal. 2018). The requirement of
 4   specific intent under this statute is satisfied by “the existence of a scheme which was
 5   ‘reasonably calculated to deceive persons of ordinary prudence and comprehension,’ and
 6   this intention is shown by examining the scheme itself.” United States v. Green, 745 F.2d
 7   1205, 1207 (9th Cir. 1984) (quoting United States v. Bohonus, 628 F.2d 1167, 1172 (9th
 8   Cir. 1980)).
 9         From their Joint Statement, the dispute revolves around whether the Stores have
10   proven by a preponderance of the evidence that Outlaw formed a scheme to defraud the
11   Stores. According to the SACC, the alleged scheme to defraud, i.e., predicate acts that
12   constitute the pattern of racketeering activity, were Outlaw drafting, signing and mailing
13   fraudulent demand letters and draft complaints to the Stores in order to extort money
14   from them. For this Court to find that prong 1 of the crime fraud exception applies to
15   these four submitted documents, the Stores would have to prove by a preponderance of
16   the evidence that Outlaw performed these alleged acts which were “reasonably calculated
17   to deceive persons of ordinary prudence and comprehension.” Green, 745 F.2d at 1207
18   (quoting Bohonus, 628 F.2d at 1172).
19         The Stores contend they have met their burden by establishing Outlaw and other
20   members of the scheme began targeting stores to defraud them of settlements long before
21   Outlaw was selling any product and that they did so by sending demand letters through
22   U.S. mail that were false. Outlaw asserts that the Stores cannot succeed under the crime-
23   fraud exception based solely on their pleadings.
24         As discussed above, the Stores rely in part on allegations in their SACCs and Judge
25   Curiel’s conclusions in an Order denying a motion to dismiss by Outlaw. The Stores
26   assert Judge Curiel “deemed the Stores not merely to have alleged a ‘plausible’ basis for
27   showing that the Demand Letters were fraudulent, but that they met the far higher hurdles
28   of indicating the legal threats made in the letters were ‘objectively baseless.’” (Joint

                                                  16
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4297 Page 17 of 20



 1   Statement at 14 (citing Order on Outlaw’s Motion to Dismiss at 19 [ECF 56].) This is
 2   somewhat accurate. Judge Curiel found the Stores “have pleaded indicia of objective
 3   baselessness sufficient to divest Outlaw of its claim of Noerr-Pennington immunity.”
 4   (ECF 56 at 19.) This conclusion was based on the court’s finding that the Stores had
 5   sufficiently pled Outlaw’s prelitigation conduct (demand letters it sent threatening
 6   litigation) were a sham. (ECF 56 at 11.) The court found the Stores “adequately alleged
 7   that Outlaw did not reasonably believe in the existence of the facts upon which its claim
 8   was based,” including among others, that: Outlaw could not have believed it lost sales to
 9   the Stores’ sales of the Rhino products because the Stores only sold the products in brick
10   and mortar stores in California and Outlaw is not registered to do business in California;
11   and that Outlaw threatened stores with selling pills containing an undisclosed
12   pharmaceutical without confirming as much. (Id. at 15-16.)
13         This leads into the Stores other assertion about Judge Curiel’s decision, that he
14   “deemed that showing, [discussed above], to be ‘especially convincing’ evidence that the
15   Enterprise’s conduct was designed to indiscriminately and serially extort small businesses
16   out of money.” (Joint Statement at 14 (quoting ECF 56 at 16).) The “especially
17   convincing” phrase is accurate; however, the court did not reach any conclusion based on
18   evidence. The conclusion was based on the sufficiency of the pleadings. In this respect,
19   Outlaw raises a valid point. The Stores may not simply rely on the sufficiency of their
20   pleadings or conclusions on them to obtain privileged documents under the crime-fraud
21   exception when a preponderance of the evidence standard applies. Given the Stores’
22   heavy reliance on allegations rather than evidence, the Court certainly would not agree
23   the Stores have shown anything “in spades,” (Joint Statement at 12), but when the
24   documents are considered in conjunction evidence they have submitted, they have
25   managed to establish the crime-fraud exception applies to these four documents.
26         The Stores do largely cite to allegations in the SACC, including allegations that
27   stores were being targeted well before TriSteel was being sold, that TriSteel was not sold
28   at any retail stores, and that JST Distribution is closely connected to Outlaw by way of a

                                                 17
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4298 Page 18 of 20



 1   prior litigation vehicle and a shared address. (Joint Statement at 12-13.) However, the
 2   stores do submit some evidence in support, including a spreadsheet showing significant
 3   funding of the scheme through JST Distribution as early as July 2017. (Poe Decl., Ex. A)
 4   The Stores also submit an Outlaw response to an interrogatory that connects these early
 5   JST’s activities to Outlaw. (Poe Decl., Ex. B.) This suggests that Outlaw and those it
 6   was working with set out to put this plan targeting stores in motion before TriSteel was
 7   every being sold.
 8         The allegations the Stores cite in the Joint Statement are also supported by
 9   evidence in the record. As discussed above, Outlaw’s responses to Requests for
10   Admissions Nos. 1-6 indicate that Outlaw never sold its products in retail stores
11   anywhere, certainly not across the United States.19 In this respect, Outlaw has made this
12   misrepresentation to target stores, from the inception of this scheme, about selling a
13   competitive product in retail stores. Additionally, the receipts included with at least three
14   demand letters dated in early August 2017 indicate that someone working on behalf of
15   the enterprise was targeting stores months before Outlaw was even offering its product
16   for sale online. This evidence indicates that Outlaw was lying to stores in demand letters
17   about its own product and sales of it long before Outlaw was even offering its product for
18   sale online. The documents submitted for in camera review also support the Stores’
19   position, particularly the -895 document. It, like the spreadsheet referenced above
20
21
22
     19
23     Exhibit A to the SACC includes a demand letter that opens with: “We represent Outlaw
     Laboratory, LP (“Plaintiff”), a manufacturer, distributor and retailer of male enhancement
24   products ‘TriSteel’ and ‘TriSteel 8 hour.’” (ECF 114-1 at 2.) It also includes a draft
25   complaint which alleges in paragraph 29 in pertinent part that “…Plaintiff sells TriSteel
     and TriSteel 8 hour through its website…as well as through many other online and
26   storefront retail locations across the United States.” (Id. at 13.) Paragraph 35 asserts that
27   defendants false advertising has negatively impacted Outlaw’s sales of both its products,
     and therefore has suffered both an ascertainable economic loss of money and reputational
28   injury. (Id. at 14.)
                                                  18
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4299 Page 19 of 20



 1   indicates that this scheme was being pursued in July 2017 long before Outlaw was selling
 2   any product and explains how the investigators were hired and paid to target stores. 20
 3         Collectively, the evidence indicates that Outlaw was engaging in a scheme to
 4   defraud these stores of settlements by mailing false demand letters through U.S. mail. In
 5   this respect, the preponderance of the evidence reflects that Outlaw was engaged in and
 6   planning a fraudulent scheme when it sought the advice of counsel to further the scheme.
 7   See In re Napster, 479 F.3d at 1090 (“First, the party must show that the client was
 8   engaged in or planning a criminal or fraudulent scheme when it sought the advice of
 9   counsel to further the scheme.”).
10         The Court also finds the Stores have “demonstrate[d] that the attorney-client
11   communications for which production is sought are sufficiently related to and were made
12   ‘in furtherance of [the] intended, or present, continuing illegality.’” Id. (internal
13   quotations omitted). The Court finds all the documents are sufficiently related to and in
14   furtherance of the scheme in that they summarize scheme activities, including
15   communications with “target” stores, the status of settlements, settlements obtained, and
16   references to the disposition of settlements. The -538 document provides a partial
17   summary of targeted stores and resulting settlements and the -331 document summarizes
18   communications with targeted stores, efforts to obtain settlements from them, and some
19   settlements obtained. Similarly, although not as to specific stores, the -135 document
20   shows the efforts to obtain and dispose of settlements. And, as discussed above, the -895
21   document shows how early the scheme began and how it was carried out using
22   investigators to target stores.
23         The Court need not additionally address the parties’ arguments regarding whether
24   the documents are subject to attorney-client privilege or the work product doctrine. Even
25
26
27
     20
      Outlaw, in it portion of the Joint Statement, does not address these misrepresentations
28   which were sent to the Stores as part of a prelitigation plan to achieve settlements.
                                                   19
 Case 3:18-cv-00840-GPC-BGS Document 230 Filed 06/17/20 PageID.4300 Page 20 of 20



 1   if they all are, they are subject to the crime-fraud exception and must be disclosed to the
 2   Stores.
 3   IV.   CONCLUSION
 4         The Stores have established the crime-fraud exception applies to these four
 5   documents. Accordingly, the four documents, -135 document, -538 document, -331
 6   document, and -895 document, shall be produced to the Stores.
 7         IT IS SO ORDERED.
 8   Dated: June 17, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  20
